United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-974
Issued: November 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal from the May 30 and December 17,
2008 merit decisions of the Office of Workers’ Compensation Programs concerning schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a four percent permanent impairment of her right arm, for which she received a schedule award.
FACTUAL HISTORY
The Office accepted that on December 15, 2004 appellant, then a 42-year-old mail
handler, sustained right carpal tunnel syndrome, right hand tenosynovitis and right shoulder and

upper arm sprains due to lifting heavy mail trays at work.1 She received compensation for
periods of disability. The findings of April 4, 2005 electromyogram (EMG) testing showed signs
of right carpal tunnel syndrome.
In a December 14, 2006 report, Dr. Nicholas Diamond, an attending osteopath, stated that
appellant reported that her right arm symptoms interfered with her activities of daily living. On
examination, appellant’s right wrist revealed tenderness in the palmar aspect. The Tinel’s sign
and the carpal compression tests were negative but the one-minute Phalen’s sign was positive.
Dr. Diamond reported findings for various range of motion, sensory loss and strength tests. He
used Tables 16-10 and 16-15 of the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001) to determine that appellant had a Grade 2
sensory deficit of the right median nerve which equaled a 31 percent impairment of the right
arm. Dr. Diamond indicated that applying Tables 16-33 and 16-34 showed that appellant had a
right lateral pinch deficit that equaled a 20 percent impairment of the right arm. He used the
Combined Values Chart on page 604 of the A.M.A., Guides to combine these impairments to
find a total 45 percent impairment to her right arm.2
In a July 30, 2007 report, Dr. Andrew Merola, a Board-certified orthopedic surgeon
serving as an Office medical adviser, stated that Dr. Diamond’s rating based on pinch strength
was invalid in that he had not shown that the deficit was due to the accepted carpal tunnel
syndrome. He found that the examination findings for right arm sensory loss at most justified a
10 percent impairment rating.
The Office determined that a conflict in medical opinion arose between Dr. Diamond and
Dr. Merola regarding the extent of the permanent impairment to appellant’s right arm. In order
to resolve the conflict, the Office referred appellant to Dr. Thomas J. O’Dowd, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion on the matter.3
In a December 4, 2007 report, Dr. O’Dowd stated that appellant complained of pain and
numbness in her hands, right greater than left. She described pain that radiated from her
shoulders (mostly from the trapezius) all the way down into her hands. Appellant indicated that
her symptoms had waxed and waned since the initial onset without there being complete
resolution. Dr. O’Dowd stated that examination of appellant’s upper extremities revealed she
had subjective decreased sensation in the right hand compared to the left in all dermatomes in the
hand and to some degree in the upper arm which was not clearly dermatomal in pattern.
Appellant had a negative Tinel’s sign over the radial, ulnar and median nerves bilaterally at the
wrists and elbows, but she had a positive Tinel’s sign over her right basilar joint of the thumb.
She had a negative Phalen’s sign bilaterally. Dr. O’Dowd stated that there was no opponens
muscle weakness and she had intact function, good muscle strength and normal reflexes in both
upper extremities. Appellant had normal sensation, motor and reflex examinations. Examination
1

On December 22, 2004 appellant filed an occupational disease claim alleging that she developed right arm
problems due to her repetitive arm duties over time. In connection with this claim, the Office accepted that she
sustained right carpal tunnel syndrome.
2

Dr. Diamond also provided left arm calculations but the Office has not accepted a left arm condition.

3

See 5 U.S.C. § 8123(a).

2

of her neck revealed that she has some nonphysiologic tenderness in the right trapezius. Light
touch reproduced her pain and there was no anterolateral cervical body pain.
Dr. O’Dowd found that appellant did not have any of the provocative tests to show
thoracic outlet syndrome. There was no particular tenderness over the brachial plexus of either
shoulder and examination of both shoulders revealed no signs of impingement. Appellant had
full range of motion of both shoulders with only discomfort noted in the right trapezius.
Dr. O’Dowd stated that appellant did not have any clear-cut evidence of carpal tunnel syndrome
of her left upper extremity and had minimal signs of carpal tunnel syndrome on the right upper
extremity. Appellant did not have any clear-cut defects except for sensory deficit. She also had
evidence of some basilar joint symptoms of arthritis in the right thumb which was her most
current residual symptom complex. Dr. O’Dowd found no evidence of a cervical radiculopathy,
but there was some evidence of an enhancement of symptoms with superficial tenderness in the
right trapezius muscle. He concluded:
“Again, falling short of having a carpal tunnel release surgery done on the right
hand, the patient’s current disability based on the review of the [fifth edition of
the A.M.A., Guides] using Table 16-10 on page 482 and using Table 16-15 on
page 492, this patient evidences a Grade 4 deficit on her right upper extremity
which we would classify as 10 percent based on today’s exam[ination] which
results in a 4 percent disability impairment of her right upper extremity.”
In a March 6, 2008 report, Dr. Merola agreed with Dr. O’Dowd’s assessment of the
permanent impairment to appellant’s right arm.
In a May 30, 2008 decision, the Office granted appellant a schedule award for a four
percent permanent impairment of her right arm. The award ran for 12.48 weeks from
December 4, 2007 to February 29, 2008. The Office based the schedule award on the opinion of
Dr. O’Dowd.
Appellant requested a hearing before an Office hearing representative. At the hearing
held on October 27, 2008, she testified about the history of her right arm condition and
contended that the weight of the medical opinion with respect to arm impairment rested with the
opinion of Dr. Diamond.
In a December 17, 2008 decision, the Office hearing representative affirmed the May 30,
2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6 It is well
established that, in determining the amount of a schedule award for a member of the body that
sustained an employment-related permanent impairment, preexisting impairments of the body are
to be included.7
The A.M.A., Guides evaluates the permanent impairment caused by carpal tunnel
syndrome by determining whether such a condition falls within one of three categories discussed
in section 16.5d.8 Under the first category, if there are positive clinical findings of median nerve
dysfunction and an electrical conduction delay, the condition is rated under the standards found
earlier in Chapter 16 for evaluating sensory or motor deficits due to peripheral nerve disorders.
Under the second category, if there is normal sensibility (evaluated by two-point discrimination
and Semmes-Weinstein monofilament testing) and normal opposition strength with abnormal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles, an impairment
rating not to exceed five percent of the upper extremity may be justified. Under the third
category, if there is normal sensibility, opposition strength and nerve conduction studies, there is
no objective basis for an impairment rating.9
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”10 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.11 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.12 In a situation where the Office secures an
opinion from an impartial medical examiner for the purpose of resolving a conflict in the medical
evidence and the opinion from such examiner requires clarification or elaboration, the Office has

6

Id.

7

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of Office procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
8

See A.M.A., Guides 495.

9

Id.

10

5 U.S.C. § 8123(a).

11

William C. Bush, 40 ECAB 1064, 1975 (1989).

12

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

the responsibility to secure a supplemental report from the examiner for the purpose of correcting
the defect in the original opinion.13
ANALYSIS
The Office accepted that appellant sustained work-related right carpal tunnel syndrome,
right hand tenosynovitis and right shoulder and upper arm sprains. Appellant received a
schedule award for a four percent permanent impairment of her right arm but claimed that she
was entitled to additional schedule award compensation. The Office based its award on the
opinion of Dr. O’Dowd, a Board-certified orthopedic surgeon who served as an impartial
medical specialist.
The Office properly determined that there was a conflict in the medical opinion between
Dr. Diamond, an attending osteopath, and Dr. Merola, a Board-certified orthopedic surgeon
acting as an Office medical adviser, regarding the extent of appellant’s right arm impairment.14
In order to resolve the conflict, the Office referred appellant, pursuant to section 8123(a) of the
Act, to Dr. O’Dowd for an impartial medical examination and an opinion on the matter.15
In his December 4, 2007 report, Dr. O’Dowd concluded that appellant had a four percent
permanent impairment of her right arm based on sensory loss associated with the right median
nerve below the midforearm. He found that, using Tables 16-10 and 16-15 of the A.M.A.,
Guides, appellant had a Grade 4 sensory loss of 10 percent and multiplied this value times the 39
percent value for sensory loss associated with the median nerve below the midforearm to yield a
4 percent impairment rating.16
The Board finds, however, that Dr. O’Dowd’s report is in need of further clarification.
Dr. O’Dowd made various conclusions regarding appellant’s condition without adequately
describing the tests that were used to obtain these findings. For example, he noted that appellant
had good muscle strength, and normal reflexes in both upper extremities and had normal
sensation, motor, and reflex examinations. The A.M.A., Guides provides specific testing
techniques for obtaining such findings, but it is unclear from the record whether Dr. O’Dowd
performed these test. For example, Dr. O’Dowd did not indicate whether he performed manual
muscle testing under the standards of the A.M.A., Guides to test strength.17 He indicated that
13

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

14

In a December 14, 2006 report, Dr. Diamond determined that appellant had a Grade 2 sensory deficit of his
right median nerve which equaled a 31 percent impairment of the right arm. He indicated that she also had right
lateral pinch deficit that equaled a 20 percent impairment of the right arm. In contrast, Dr. Merola indicated on
July 30, 2007 that Dr. Diamond’s rating based on pinch strength was invalid in that he had not shown that this
deficit was related to the work-related carpal tunnel syndrome. He also found that the examination findings for right
arm sensory loss at most justified a 10 percent impairment rating.
15

See supra notes 9 and 10.

16

See A.M.A., Guides 482, 492, Tables 16-10, 16-15. Dr. O’Dowd rounded the result of the multiplication (3.9
percent) up to 4 percent.
17

See A.M.A., Guides 509-11.

5

appellant had full range of shoulder motion, but he did not report any particular range of motion
measurements to support this finding.
In addition, Dr. O’Dowd did not explain which particular examination or diagnostic
testing results led him to select a Grade 4 sensory loss of 10 percent under Table 16-10.18
Perhaps most importantly, he did not explain how his assessment comported with the specific
standards for evaluating impairment associated with carpal tunnel syndrome under the A.M.A.,
Guides. Permanent impairment caused by carpal tunnel syndrome is evaluated by determining
whether such a condition falls within one of three categories discussed in section 16.5d of
Chapter 16.19 However, Dr. O’Dowd did not evaluate appellant’s right arm impairment under this
section.
For the above-described reasons, the opinion of Dr. O’Dowd is in need of clarification
and elaboration. Therefore, in order to resolve the continuing conflict in the medical opinion, the
case will be remanded to the Office for referral of the case record, a statement of accepted facts,
and, if necessary, appellant, to Dr. O’Dowd for a supplemental report regarding the extent of her
right arm impairment.20 If Dr. O’Dowd is unable to clarify or elaborate on his original report or if
his supplemental report is also vague, speculative or lacking in rationale, the Office must submit
the case record and a detailed statement of accepted facts to a second impartial specialist for the
purpose of obtaining his or her rationalized medical opinion on the issue.21 After such further
development as the Office deems necessary, an appropriate decision should be issued regarding
appellant’s entitlement to schedule award compensation.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than a four percent permanent impairment of her right arm. The case is remanded to
the Office for further development.

18

Dr. O’Dowd noted that appellant had evidence of some basilar joint symptoms of arthritis in the right thumb
which was her most current residual symptom complex. He did not evaluate whether this was a preexisting
condition which should be included in the impairment rating. See supra note 6.
19

See supra notes 7 and 8.

20

See supra note 12. The Board notes that the Office has not accepted a left arm condition and there is no
evidence of record that she has a work-related left arm condition.
21

Harold Travis, 30 ECAB 1071, 1078 (1979).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 17 and May 30, 2008 decisions are set aside and the case remanded to the Office for
further proceedings consistent with this decision of the Board.
Issued: November 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

